Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendment filed 8/3/2022. Claims 41-45, 47-65 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 41, 53 and 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
U.S.C. 103
Regarding references of record fail to teach the amended claims 41, 53 and 63, in particular, “with at least one of the media objects animated with moving parts or changing media information” 
In response. Reference Tuli et al. (US 20110131180) discloses the above claim limitation. For example, Tuli teaches a web page displaying animation of content objects (e.g., [0056]) comprising the content object data (e.g., Fig 2). In addition, the term “moving parts” may render the claim limitation of insignificant patentable weight as by definition an animation has movable parts and those parts are not related to other claimed concepts.
Claims 41, 53 and 63 any be amended to include materials from claims 58 and 59 describing the background.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-45, 47-58 and 60-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanes (US 20120030596), hereinafter Hanes, in view of Silfvast et al. (US 20080301750), hereinafter Silfvast, in view of Bayer et al. (US 9070146), hereinafter Bayer, Tuli et al. (US 20110131180), and hereinafter Tuli.

41. An apparatus comprising: a processing component (Hanes: e.g., Fig 1, block 100); 
a display interface coupled to the processing component (Hanes: e.g.,  Fig 1, a  display device couple to the processing component); and 
a memory coupled to the processing component, the memory to store a personalization module executable by the processing component, the personalization module, when executed by the processing component (Hanes: e.g., Fig 1, block 110, the interface application is an example of a personalization module), cause the processing component to: 
identify a user of a media processing device (Hanes: e.g., [0045], Fig 4, block 420, authenticating or identifying a user  to access media including web pages); 
retrieve a user profile associated with the user from a user profile database, he user profile comprising indications of Hanes: e.g., [0019], Fig 1, retrieving a user profile from a profile storage, where a background is an example of an implicit viewing preference and an icon or content is an example of an explicit viewing preference); 
select, based in part on the user profile, a plurality of media objects for multiple heterogeneous media sources accessible by the media processing device (Hanes: e.g.,  [0017], [0019], [0027], selecting the content including text or videos identified in the user profile from multiple media applications for display, where media or sources are an example of heterogeneous media sources); 
retrieve Hanes: e.g.,  [0027], retrieving contents including media or additional information interprets retrieving media objects); 
generate a custom user interface view to include the plurality of media objects Hanes: e.g.,  [0019], [0030], rendering an interface to include background and content including news and videos interprets generating a custom user interface view to include the plurality of media objects); and 
send the custom user interface to an output device via the display interface (Hanes: e.g.,  [0012], Fig 1, sending the created user interface via the interface application for display on the display device). 
Hanes does not expressly disclose, but Silfvast discloses “media information” in  “retrieve media information for one or more of the plurality of media objects” and “generate a custom user interface view to include the plurality of media objects and media information, with at least one of the media objects animated with moving parts or changing media information” (Silfvast: e.g., [0203], [0204], retrieving programming information and displaying captured programming information to the viewer). Hanes teaches retrieving and updating content for display. The term “content” in Hanes is inclusive and refers to diverse types of media, sources, text and information for display. It would have been obvious for one of ordinary skill in the art at the time of invention to combine Silfvast with Hanes to improve the user interface with various types of information in Hanes.
Combination of Hanes and Silfvast does not expressly disclose, but Bayer discloses “an implicit viewing preference identified based on activity of the user” (Bayer: e.g., col 15, line 57- col 16, line 2, user profile parameters including an activity, a self-declared preference, an interest, et al.) Nonetheless, Hanes teaches interface to display additional information, text or media that a user wishes to view. It would have been obvious for one of ordinary skill in the art at the time of invention to combine Bayer with the extended Hanes to enhance contents of the user interface by including user activity information.
Combination of Hanes, Silfvast and Bayer does not expressly disclose, but Tuli discloses “with at least one of the media objects animated with moving parts or changing media information” (Tuli, e.g., [0056], a web page displaying animation of content objects, [0042], which provides content information). It would have been obvious for one of ordinary skill in the art at the time of invention to combine Tuli with the extended Hanes to improve the visualization of the content of personal information for the display of the user interface of Hanes.

42. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to identify the user of the media processing device based at least in part on user information recognition, viewing pattern recognition, device recognition, biometric recognition, visual recognition, or audio recognition (Hanes: e.g., [0045], authenticating users with facial recognition). 

43. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to retrieve a set of user preferences from the user profile, the set of user preferences including a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device (Hanes: e.g., [0026], [0027], determination of the background image, icons and specified contents from multiple media sources including news, blogs based on the user profile interprets the set of user preferences including a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device). Silfvast discloses retrieve a set of user preferences from the user profile (Silfvast: e.g., [0203], viewer’s viewing preferences in the user profile).

44. The apparatus of claim 43, the set of user preferences including a user preference for a media object from the media source from the multiple heterogeneous media sources accessible by the media processing device (Hanes: e.g., [0027], media files including videos from the content sources). 

45. The apparatus of claim 43, the set of user preferences including a user preference for a media content interface available for the media processing device (Hanes: e.g., [0037], locating and loading user preferences of contents in the user interface). 

47. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to select the plurality of media objects for multiple heterogeneous media sources accessible by the media processing device based in part on the implicit viewing preferences and the explicit viewing preferences (Hanes: e.g., [0026][0027], rendering the user interface to organize icons and content and determine image background based on the user profile). Bayer discloses “the implicit viewing preferences” (Bayer: e.g., col 15, line 57- 60, user activity).

48. The apparatus of claim 41, the plurality of media objects including a media object for an application, an item from an application, a file for an application, a media content interface, a device connection, a device, a media source, a program for a media source, or a programming channel for a media source (Hanes: e.g., [0027], a webpage or news source is an example of a media source, where a device to access webpages are an example of a device). 

49. The apparatus of claim 41, the media information comprising application information, item information, file information, media content interface information, device connection information, device information, media source information, program information, or programming channel information (Silfvast: e.g., [0203], programming information).

50. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to: retrieve Hanes: e.g., [0019], [0027], [0067], determining for interface the content including objects, such as, videos interprets retrieving selected media objects);  select a portion of the retrieved Hanes: e.g., [0026], [0027], determining content and background interprets selecting a user interface background for the selected media objects); and generate the custom user interface view with the user interface background, the set of media objects, and Hanes: e.g., [0019], [0027], [0067], generating the user interface with the background image to be the background of the interface and content including information interprets generating the custom user interface view with the user interface background, icons and the content). Silvfast discloses retrieving “media information” (Silfvast: [0203], retrieving programming information) and the custom user interface view with associated media information (Silfvast: [0204], displaying to viewers the programming information).

51. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to retrieve Hanes: e.g., Fig 1, [0019], [0026], the user in reface module causing to retrieve information from the user profiles to generate the interface). Hanes does not expressly disclose, but Silfvast discloses “advertising” in “advertising information from a media source of the multiple heterogeneous media sources accessible by the media processing device based on an advertising preference stored in the user profile” (Silfvast: e.g., [0212], advertising campaign for audio or visual programming content). Nonetheless, target advertisement is well known.  It would have been obvious for one of ordinary skill in the art at the time of invention to combine Silfvast with Hanes to include this feature in Hanes.

52. The apparatus of claim 51, the personalization module, when executed by the processing component, cause the processing component to generate the custom user interface view with the plurality of media objects, associated media information, and advertising information (Silfvast: e.g., [0212], selecting programming content, where [0212], advertising information with audio or visual programming content interprets custom user interface view with the set of media objects, associated media information, and advertising information). 

53. The claim is substantially the same as claim 41 and therefore, rejected for the same reason.

54. The claim is substantially the same as claim 42 and therefore, rejected for the same reason.

55. The method of claim 54, comprising retrieving a set of user preferences from the user profile, the set of user preferences including at least one of: a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for a media object from a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an application associated with a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an electronic device accessible by the media processing device; and a user preference for a media content interface available for the media processing device (Hanes: e.g., [0026], [0027], determination of the background image, icons and specified contents from multiple media sources including webpages, blogs based on the user profile with devices to access webpages interprets a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device). 

56. The method of claim 55, comprising selecting the set of media objects for the multiple heterogeneous media sources accessible by the media processing device based on the user profile, the set of media objects including a media object for an application, an item from an application, a file for an application, a media content interface, a device connection, a device, a media source, a program for a media source, or a programming channel for a media source (Silfvast: e.g., [0203], programming information). 

57. The method of claim 55, comprising selecting the set of media objects for the multiple heterogeneous media sources accessible by the media processing device based on the user profile, the set of media objects including a media object comprising a hyperlink for an application, an item from an application, a file for an application, a media content interface, a device connection, a device, a media source, a program for a media source, or a programming channel for a media source (Hanes: e.g., [0027], video is an example of an item from an application). 

58. The method of claim 55, comprising: retrieving media information for one or more of the selected media objects (Hanes: e.g., [0019], [0027], [0067], determining for interface the content including objects, such as, videos interprets retrieving selected media objects); selecting a portion of the retrieved media information for a user interface background for the selected media objects (Hanes: e.g., [0026], [0027], determining content and background interprets selecting a user interface background for the selected media objects); and generating the custom user interface view with the user interface background, the set of media objects, and associated media information (Hanes: e.g., [0019], [0027], [0067], generating the user interface with the background image to be the background of the interface and content including information interprets generating the custom user interface view with the user interface background, icons and the content). Silvfast discloses retrieving “media information” (Silfvast: [0203], retrieving programming information) and interface view with associated media information (Silfvast: [0204], displaying the programming information). 

60. The method of claim 55, comprising retrieving advertising information from a media source of the multiple heterogeneous media sources accessible by the media processing device based on an advertising preference stored in the user profile (Silfvast: e.g., [0212], advertising campaign for audio or visual programming content). Nonetheless, target advertisement is well known.  It would have been obvious for one of ordinary skill in the art at the time of invention to combine Silfvast with Hanes to include this feature in Hanes.

61. The method of claim 58, comprising generating the custom user interface view with the set of media objects, associated media information, and advertising information 
(Silfvast: e.g., [0204], displaying the programming information and [0223] video or audio program content with advertising promotion).

62. The method of claim 55, comprising presenting the custom user interface view on an electronic display (Hanes: e.g., Fig 3, block 330, display), . 

63. The claim is substantially the same as claim 41 and therefore, rejected for the same reason. In addition, Hanes discloses “present the custom user interface view on an electronic display” (Hanes: e.g., [0012], Fig 1, displaying the created user interface on the display device)

64. The article comprising a non-transitory computer-readable storage medium containing instructions of claim 63, the instructions when executed by the processor, enable the processor to retrieve a set of user preferences from the user profile, the set of user preferences including at least one of: a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device;  a user preference for a media object from a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an application associated with a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an electronic device accessible by the media processing device; and a user preference for a media content interface available for the media processing device  (Hanes: e.g., [0026], [0027], determination of the background image, icons and specified contents from multiple media sources including webpages, blogs based on the user profile with devices to access webpages interprets a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device). 

65. The article comprising a non-transitory computer-readable storage medium containing instructions of claim 64, the instructions when executed by the processor, enable the processor to: retrieve media information for one or more of the selected media objects (Hanes: e.g., [0019], [0027], [0067], determining for interface the content including objects, such as, videos interprets retrieving selected media objects); select a portion of the retrieved media information for a user interface background for the selected media objects  (Hanes: e.g., [0026], [0027], determining content and background interprets selecting a user interface background for the selected media objects); and generate the custom user interface view with the user interface background, the set of media objects, and associated media information (Hanes: e.g., [0019], [0027], [0067], generating the user interface with the background image to be the background of the interface and content including information interprets generating the custom user interface view with the user interface background, icons and the content). Silvfast discloses retrieving “media information” (Silfvast: [0203], retrieving programming information) and interface view with associated media information (Silfvast: [0204], displaying the programming information). 

Claim Objections
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reference Clanton, III et al. (US 5524195) or Tuli et al. (US 20110131180) teaches animating items on the background of an interface via touch and thus, does not teach “comprising animating the selected portion of the retrieved media information to form an animated user interface background”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Gerace (US 5848396), pertinent and not relied upon in this office action, teaches defining a user profile based on recorded computer activities of a user (e.g., col 38, lines 20-22) and thus, the above claim amendment. Shuster (US 20080081701) teaches displaying an animated view of modeled space including personalized and common objects, generated from coded environmental modeling information and thus the concept of object animation in the claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124  
September 23, 2022